Title: From George Washington to Richard Platt, 31 March 1781
From: Washington, George
To: Platt, Richard


                  
                     Sir
                     Head Quarters New Windsor March 31st 1781
                  
                  I send you herewith an application to the Civil Authority for impress Warrants to procure Teams for the transportation of flour &c.  I wish you to send proper Persons of Your Department to negotiate this business, and to use every exertion to have the Stores brought on, as soon as possible.
                  The Cloathing for Philadelphia may be forwarded by these Teams, without any expence, to Ringwood, or some concerted point where it may be taken up by the return Teams, or others previously collected for the purpose.  I am Sir Your Humble Servant
                  
                     G. Washington
                  
                  
                     P.S.  On second thought, it will be best for the Cloathing to go the interior Road, by Sussex, &c.
                  
                  
               